DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al (2021/0161205 A1).
Regarding to claim 1, Grimm et al disclose a case (10 in Fig. 1A, paragraph 0036) for holding an e-cigarette (87, 88) and a filter cartridge (98) comprising a body (16); a filter chamber (12) through the center of the body running coincident to first case longitudinal axis (99 in Fig. 2E); a receiving area (12 in Fig. 1A) left side wall formed within the body (16); a receiving area (13 in Fig. 1A) right side wall formed within the body (16); a receiving area floor (14) formed within the body (16); and a receiving area (22 in Fig. 2E) running along a second case longitudinal axis (89), the receiving area defined by the first and second receiving area partial ceilings, the receiving area right and left side walls and the receiving area floor, the second case (21) longitudinal axis (89) being parallel to the first case (22) longitudinal axis (99).  The case (10) further comprises an eyelet (44 in Fig. 4C) at the end of the case (10) for connecting to a lanyard (93), a key chain, or a clip, as preferred by a user (paragraph 0050).  Claim 1 differs from the disclosure of Grimm et al in that the case has a first strap protruding from the body and a second strap protruding from the body.  Grimm et al disclose the strap as the channels (11, 12, 21, 22 in Figs. 1C, 2A & 2E) having curved carve outs or reliefs (16, 17, 26, 27) in the side exposing the e-cigarette (88) and these curved carve outs or reliefs are useful to work either the e-cigarette or filter out of the case (10) by a user’s thumb or finger (see paragraph 0042).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the curved carve outs (16, 17, 26, 27) of Grimm et al by a first and second protruding straps since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 12, 2022